Citation Nr: 0730360	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-33 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for depressive 
neurosis and difficulty concentrating as residuals of a 
basilar skull fracture, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a separate compensable rating for 
headaches as residuals of a basilar skull fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active service from March 1970 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two May 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In those decisions, the RO denied 
the issue of entitlement to a disability rating higher than 
30 percent for service-connected residuals of a basilar skull 
fracture with headaches, difficulty concentrating, and 
depressive neurosis.

At a May 2005 personal hearing before the undersigned 
Veterans Law Judge, at the RO in Boston, Massachusetts, the 
veteran raised the issues of entitlement to a disability 
rating greater than 10 percent for service-connected 
traumatic arthritis of the cervical spine and entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities.  Hearing transcript at 
11-14.  These claims are not inextricably intertwined with 
the current appeal and are, therefore, referred to the RO in 
Manchester, New Hampshire, for appropriate action.

In February 2006, the Board granted a rating of 50 percent 
for residuals of basilar skull fracture, to include 
headaches, depressive neurosis, and difficulty concentrating, 
and denied a rating in excess of 50 percent for that 
disability.  The veteran appealed the February 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In September 2006, while the case was pending at the Court, 
the VA's Office of General Counsel and the veteran's 
representative filed a Joint Motion for Partial Remand (Joint 
Motion), seeking an order vacating and remanding the 
February 2006 Board decision with respect to the denial of a 
rating in excess of 50 percent.  In a September 2006 Order, 
the Court granted the motion, thereby vacating the Board's 
February 2006 decision as to the denial of a rating in excess 
of 50 percent and remanding the case to the Board for 
readjudication consistent with the motion.  Among other 
things, the motion argued that the Board failed to provide 
sufficient reasons and bases as to why no separate rating was 
assigned for headaches as residuals of the service-connected 
skull fracture.  It is for this reason that the issues on 
appeal are now characterized as shown above.    

In February 2007, the Board received an additional private 
medical record from the veteran's neurologist as well as a 
waiver of initial RO consideration of that evidence.  As 
such, the Board will proceed.  See Thurber v. Brown, 5 Vet. 
App. 119 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In the Joint Motion, the parties agreed that the case should 
be readjudicated and that the readjudication should include a 
discussion of specific symptoms, such as depression, anxiety 
attacks, low self-esteem, memory problems, paranoia, feelings 
of hopelessness, social isolation, and occasional suicidal 
and homicidal thoughts, in relation to the criteria for a 
disability rating in excess of 50 percent.  The discussion 
should also address the significance of medical findings that 
the veteran has significant psychosocial impairment and is 
significantly impaired in his social and occupational 
functioning.  Finally, the discussion should adequately 
address the veteran's Global Assessment of Functioning (GAF) 
score in relation to the applicable rating criteria. 

As noted above, the Joint Motion also argued that the Board 
failed to provide an adequate statement of its reasons and 
bases for finding that no separate rating was available for 
headaches as residuals of the service-connected skull 
fracture.  The Joint Motion noted the Board's reliance on 
38 C.F.R. § 4.126(d) (2005), which provides that when a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using a [single] diagnostic code which represents 
the dominant (more disabling) aspect of the condition.  
However, the motion also cited Jones v. Principi, 18 Vet. 
App. 248 (2004) (citing Esteban v. Brown, 6 Vet. App. 259 
(1994) (except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately).  

Finally, the Joint Motion apparently mistook the Board's 
reliance on the then-current edition of the Code of Federal 
Regulations (2005 edition) to indicate that 38 C.F.R. 
§ 4.126(d) was a new provision, and indicated that the VA 
should evaluate the claim under the pre- and post-2005 
criteria.  However, the current version of 38 C.F.R. § 4.126 
has been in effect since 1996.  The claim for increase here 
was received in February 2004.  As such, 38 C.F.R. § 4.126 
has applied for the entire period applicable to this appeal 
and is even referenced in the notice of disagreement for this 
appeal ("It is our contention that the veteran's depression 
is the predominant disability now . . .").  Accordingly, the 
Board sees no change in the applicable rating criteria during 
the appeal period to consider.  Nonetheless, the Board notes 
that since his substantive appeal, the veteran has contended 
that his headaches should be separately rated as migraines. 

According to the private neurological record received (and 
dated) in February 2007, the veteran gives a history of 
depressive disorder that is "severe" and has daily 
headaches that are "severe."  The most recent VA 
examinations in this case, in April 2004, characterize his 
headaches as "severe" and his depression as causing 
"significant" psychosocial impairment and "some" 
impairment in his job.  Neither VA examination indicates that 
the headaches are migrainous.  As such, the Board determines 
that the veteran should undergo a complete evaluation to 
determine whether there has been a significant change in his 
disability, to indicate change in severity, change in which 
aspect, mental or physical, is predominant, or to indicate 
that the headaches, being predominant, should be rated as 
migraines.  See 38 C.F.R. § 3.159 (2006).

The Board is also cognizant of the holding of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in which the Court 
held that the notification provided to a claimant in a claim 
for service connection should include information on the 
degree of disability and effective date should service 
connection be granted.  In this case, the veteran has not yet 
been provided with the requisite information.  As such, to 
ensure that there is no prejudice to the veteran in this 
regard, the Board is remanding this case in part to comply 
with that notice requirement. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran an 
updated VCAA notice letter which complies 
with the requirements set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all non-VA medical care 
providers who treated the veteran for 
residuals of basilar skull fracture since 
February 2007.  After securing the 
necessary release, the RO should attempt 
to obtain these records.

3.  The RO should request any additional 
relevant VA treatment records covering 
the period from May 2005 to the present.  

4.  After obtaining the private and VA 
records, to the extent available, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded VA mental health 
and neurological examinations to 
determine the nature and severity of his 
service-connected residuals of basilar 
skull fracture, to include headaches, 
depressive neurosis, and difficulty 
concentrating.  The examiners should 
review the claims folder in conjunction 
with the examination.  

The examinations should include all 
necessary specialized examinations, tests 
and studies.  The mental health examiner 
should be requested to assign a global 
assessment of functioning (GAF) and 
render an opinion as to the impact that 
the service-connected depressive neurosis 
and difficulty concentrating has on the 
veteran's social and industrial 
adaptability.  In this regard, the mental 
health examiner should specifically 
comment on the overall level of 
occupational and social impairment due to 
service-connected depressive neurosis and 
difficulty concentrating, and include any 
applicable comments as to the areas 
affected, such as work, relationships, 
judgment, mood, etc., and should note, if 
applicable, whether reliability, 
efficiency, and productivity are reduced, 
and whether problems are constant or 
intermittent.  A complete history of 
symptomatology should be obtained and 
complete findings should be reported.

The neurological examiner should examine 
the veteran for his service-connected 
post-traumatic headaches and should 
comment on how they are or are not 
characteristic of migraines.  A complete 
history of symptomatology should be 
obtained and complete findings should be 
reported, to include frequency, duration, 
and severity of headaches and whether 
headaches are prostrating.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, considering all of the evidence 
submitted in this case since it was last 
certified for appellate review and 
considering the issue of entitlement to a 
separate rating for headaches.  If any 
benefit sought on appeal, for which an 
appeal has been perfected, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



